Citation Nr: 0127766	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for hypertension.  

2.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

3.  Entitlement to a compensable initial disability rating 
for a scar status post removal of lipoma from the posterior 
neck.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The claims folder was subsequently 
transferred to the RO in Waco, Texas.  

In his March 1999 notice of disagreement, the veteran raised 
the issue of entitlement to service connection for a dental 
disorder.  In addition, during the August 2001 Board hearing, 
he raised the issue of entitlement to service connection for 
impotency secondary to hypertension medication.  The RO has 
not developed and adjudicated these matters.  Therefore, the 
issues are referred to the RO for the appropriate action.  

Also during the August 2001 Board hearing, the veteran's 
representative raised the issue of service connection for 
tinnitus, alleging that the RO's July 1998 denial of the 
claim was "clearly and unmistakably erroneous."  This 
matter is similarly referred to the RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  Among other 
things, the VCAA redefined VA's obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In addition, VA recently promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b); 66 Fed. Reg. at 45,630-31 (to be codified as 
amended at 38 C.F.R. 
§ 3.159(c)).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant.  38 U.S.C.A. § 5103A(b); 66 Fed. Reg. 
at 45,631 (to be codified as amended at 38 C.F.R. § 
3.159(e)).  Such notice must identify the records not 
obtained, explain the efforts made to obtain them, and 
describe any further action VA will take on the claim. Id.  

In a disability compensation claim, the VCAA provides that 
the duty to assist includes obtaining records of relevant VA 
medical treatment, as well as any other records held by a 
federal department or agency.  38 U.S.C.A. § 5103A(c); 66 
Fed. Reg. at 45,630-31 (to be codified as amended at 
38 C.F.R. § 3.159(c)).  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA).  When VA attempts to 
obtain records from a federal department or agency, the 
efforts to obtain those records must continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b); 66 
Fed. Reg. at 45,631 (to be codified as amended at 38 C.F.R. § 
3.159(c)(2)).

The Board finds that changes effected by the VCAA and its 
implementing regulations require a remand in this case.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  In an effort to assist the RO, the Board 
has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken.   

In his March 2000 substantive appeal, the veteran related 
that he used VA or Tri-Care services for medical treatment 
since his separation from service.  During the August 2001 
Board hearing, he confirmed that he continued to go to VA on 
a regular basis.  He added that he had a recurrence of the 
lipoma on the neck and planned to have it removed at the VA 
facility in Fort Worth later that month.  The claims folder 
does not contain any VA or post-service Tri-Care/military 
medical records.  A remand is required to make the 
appropriate attempts to secure those records.    

With respect to the claims for compensable initial disability 
ratings for bilateral hearing loss and a scar from the 
removal of a lipoma, the Board notes that the veteran was 
afforded VA examinations in May 1998, more than three years 
ago.  During the August 2001 Board hearing, the veteran 
alleged that his hearing had gotten worse.  In addition, as 
discussed above, he testified that he had experienced a 
recurrence of the lipoma on the neck, which he was having 
removed later in August.  Therefore, it is possible that the 
service-connected disability may have changed in nature or 
severity.      

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 Vet. 
App 629 (1992)).  On remand, the RO should afford the veteran 
new VA examinations to determine the current status of the 
bilateral hearing loss and scar status post removal of lipoma 
from the posterior neck.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
his representative in writing and relate 
that post-service records of medical 
treatment at VA or Tri-Care/military 
facilities are needed to substantiate his 
claim.  The RO should ask the veteran to 
provide, or authorize VA to obtain, 
records from Tri-Care/military facilities.  
Attempts to obtain authorized records must 
proceed as provided by law.  

The RO should also ask the veteran to 
provide the names of the VA facilities 
where he has received treatment.  As 
provided by law, the RO should attempt to 
secure the veteran's VA medical records 
dated from August 1998 to the present.  

2.  The veteran should be afforded a VA 
audiology examination to determine the 
current extent of his bilateral hearing 
loss.  All indicated tests and studies 
should be performed as deemed necessary by 
the examiner.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  

3.  The veteran should be afforded a VA 
dermatology examination to determine the 
current status of the scar status post 
removal of lipoma from the posterior neck.  
All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review prior 
to the examination.  The examiner is asked 
to describe in detail the appearance of 
the scar and associated symptomatology, 
such as objective indications or 
tenderness and pain, adhesions, 
ulcerations, keloids, or limitation of 
function.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

5.  The RO must review the claims file and 
ensure that all other notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied with 
and satisfied. 

6.  The RO should then readjudicate the 
veteran's claims for increased initial 
disability ratings for hypertension, 
bilateral hearing loss, and a scar from 
lipoma removal.  If the disposition of any 
claim remains unfavorable to the veteran, 
the RO should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


